Citation Nr: 1754236	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  05-37 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	R. Craig Martin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from February 1951 to January 1972. He died in November 2004. The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2009, the appellant testified at a Board hearing before the undersigned via video conference. A transcript of that hearing is of record.

In a March 2009 decision, the Board denied service connection for the cause of the Veteran's death. The appellant appealed to the United States Court of Appeals For Veterans Claims (Court). In an August 2010 Order, the Court granted a joint motion to remand (JMR), vacated the March 2009 Board decision, and remanded the appeal to the Board for further adjudication. 

Pursuant to the August 2010 Court remand, the Board remanded the claim in January 2011, August 2014, and June 2015 for further development. In a decision dated in October 2016, the Board again denied the appellant's appeal, and she again appealed to the Court.  In June 2017, the appellant, through her attorney, and the Secretary, VA (Secretary), submitted another JMR. In an Order also dated in June 2017, the Court granted the JMR, vacated the October 2016 Board decision, and remanded the case to the Board for further appellate review consistent with the JMR.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The primary consensus of the JMR is that a June 2015 Board remand was not substantially complied with. Specifically, the remand directed that a medical examiner review and comment on treatises submitted by the appellant. The examiner, however, noted in an addendum that they were not in the claims file. However, the treatises were in fact in the claims file. The Board did not remand the case again, and proceeded to issue the October 2016 decision. The parties agreed that another remand is in order to insure that the treatises are considered by a medical examiner, and to address whether colon cancer was in fact the cause of death and whether it is causally connected to active service.

Accordingly, the case is REMANDED for the following action:

1. Send the claims file to the examiner who conducted the June 2015 medical review of the claims file and rendered a negative nexus opinion. Inform the examiner that the treatises submitted by the Veteran must be assessed and commented on, with a full explanation for any agreement or disagreement.

The medical examiner should opine whether there is at least a 50-percent probability that the Veteran had colon cancer.   If so, is there at least a 50-percent probability that it was causally connected to the Veteran's active service, to include his presumed exposure to an herbicide agent while in Vietnam?
The examiner must provide a full rationale and explanation for any opinion rendered. Inform the examiner that a negative nexus opinion based solely on the rationale that a disease is not among those on the list of diseases that VA deems associated with herbicide agent exposure is inadequate per se. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

If, and only if, the examiner opines that the Veteran had colon cancer, and it was causally connected to active service, the examiner should opine whether there is at least a 50-percent probability that it caused or significantly contributed to the Veteran's death.

If the examiner who conducted the June 2015 examination is no longer available, refer the claims file to an equally qualified examiner. Should a substitute examiner advise that the requested opinion cannot be rendered without an examination, the AOJ shall arrange the examination.

2. After the above is complete, re-adjudicate the issue on appeal.  If the decision remains adverse to the appellant, issue her and her representative a Supplemental Statement of the Case (SSOC) and then return the case to the Board, if all is in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




